DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

2.	The following is a Final Office action in response to applicant's amendment and response received 09/13/2022, responding to the 06/13/2022 non-final/final office action provided in rejection of claims 1-20.

3.	None of the claims have been amended. Claims 1-20 are pending and are addressed in this office action.

Examiner notes
(A).  Drawings submitted on 02/24/2021 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B).  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 
Response to Arguments
Applicant's arguments filed 09/13/2022, in particular pages 8-12, have been fully considered but not persuasive for the following reasons.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant argues causing, by the bare metal installer, an operating system to be installed on a first computing device of the subset of computing devices; and … causing a software product installer configured to be installed on the first computing device. (Remarks, page 8) Applicant further contends that the Patent Office asserts that paragraphs [0027], [0029]-[0030], [0032], and [0045] along with FIGS. 3, 4, and 9 of Dawson disclose the above features of claim 1. Applicant respectfully disagrees. On page 6 of the Office Action, the Patent Office asserts "The viral installation controller includes, in one embodiment, at least one software [i.e. software product] switch for activating ." Thus, it appears that the Patent Office asserts that a component of the viral installation controller, in particular a "software switch" discloses Applicant's recited "software product". Applicant notes, however, that the "software switch" is part of the viral installation controller (as indicated above in the Patent Office's assertion) and the viral installation controller is part of an "operating system image". In particular, paragraph 0029 of Dawson discloses "...the master computer installs the operating system image including the viral installation controller on at least one computer of the target group, at step 320." Thus, Dawson discloses that the operating system image includes the viral installation controller. (Remarks, page 8-9)
Examiner respectfully disagrees. Dawson discloses an operating system to be installed on a first computing device at least paragraphs 0029-0030, based on the determination of the target group, the master computer installs the operating system image including the viral installation controller on at least one computer of the target group, at step 320. The installation is implemented with a series of messages and file transfers across the network. Techniques for OS installation are known in the art. After installing the OS image on at least one computer in the target group, the at least one computer of the target group determines a first associated group at step 330. The determination of the first associated group (i.e. firs computing device) is accomplished in a similar fashion as determining the target group … . Further see paragraphs of 0027, 0032 and claim 1, as cited this and previous office action.  Examiner further likes to point out of applicant’s misinterpretation related to “software switch" and "software product". Applicant states that the "software switch" is part of the viral installation controller. Causing a software product installer configured to install the software product to be installed on the first computing device. Examiner interpreted the product installer herein “installer service” and the software product herein “installation controller”. 

Applicant further argues that Nowhere does Dawson teach or suggest that a "software product installer" that is "configured to install the software product" is installed on a computing device. This is because there is no "software product installer" in Dawson that installs the "software switch" or the "viral installation controller", because the "viral installation controller" is included in the operating system image. Accordingly, nowhere does Dawson teach or suggest "causing a software product installer configured to install the software product to be installed on the first computing device," (Remarks, page 10)
Examiner respectfully disagrees. Examiner likes to points out the following paragraphs of Dawson disclosures:
	
    PNG
    media_image1.png
    372
    464
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    154
    471
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    280
    481
    media_image3.png
    Greyscale

That is, the operating system and installation controller are installed on the second associated group from the first associated group based on the determination of the second associated group.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues Levijarvi discloses a mechanism wherein as the target machine is booting, the target machine receives a bootloader configuration. Applicant submits that receiving a boot loader configuration from a controller fails to teach or suggest the controller modifying "boot information on a second computing device". The controller has merely provided the target machine a bootloader configuration. Nowhere does Levijarvi teach or suggest that the controller modifies (i.e., changes) "boot information" that is on a computing device. There is no "modification" in Levijarvi, nor is there "modification" of data that is already on the target machine. (Remarks, page 10)
Examiner respectfully disagrees. Levijarvi discloses At 312, after determining the operating system install type for example, the controller 202 may issue a power command and/or a command to start a network boot sequence to the target machine 310. At 314, the target machine 310 may load a network bootloader. At 316, the target machine 310 may send a universal unique identifier (UUID) to the controller 202. The controller 202 may respond with a boot loader configuration at 318. For example, the boot loader configuration (i.e. modifying) indicate the location of the operating system to load, see Fig. 2, 3A, 3B, 4, pars. 0028-0030.
Levijarvi further discloses plurality of target request to recovery automation system 200 (i.e. first system), see Fig. 2, pars. 0025-0026. Further, at paragraph 0027 discloses a controller according to various embodiments may implement bare metal provisioning of target machines. 

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues moreover, nowhere does Levijarvi teach or suggest that the location of the operating system to load is a computing device on which an operating system has been caused to be installed, and on which a software product installer configured to install the software product has been installed, as recited in Applicant's claim 1. Levijarvi merely discloses that target machine may be provided a "location of the operating system to load." (Remarks, page 10)
Applicant argument is ineffective. Because the above limitation is not relied on Levijarvi. Applicant arguments have been considered but not persuasive.   

With respect to the rejection of claim 2 under 35 USC 103(a), Applicant further argues the combination of Dawson and Levijarvi fail to disclose "the request identifies a particular software product of a plurality of different software products" and "selecting the software product installer from a plurality of software product installers." (Remarks, page 11)
Examiner respectfully disagrees. Examiner eluded in the above that Dawson discloses selecting the software product installer herein “installer service” and product installers based on the particular software product herein “controller”. Dawson discloses appropriate/particular application/software install/switch base on hardware specification. Figs. 3, 4, par.0027, and Figs. 9, 10, 11, par. 0045. Further, Levijarvi discloses at least paragraph 0026, selecting the software product installer herein “driver from a plurality of software product installers herein “drivers” based on the particular software product identified in the request. At paragraph 0026 discloses At 220, the controller 202 may select, based on the name of the operating system in the received request 212, a corresponding driver 206A from the set of interface drivers 204. For example, at 216, the controller may use the machine name in the request 212 to determine a model (e.g., or product name) of the target machine 208. In an embodiment, each machine name may be associated with a product name in a machine lookup table 224 stored in memory 210. For example, if the request 212 comprises the machine name "machine abc", the product name "product 1" may be sent to a product table 226 at 217. According to an embodiment, the product name may be used by the product lookup table 226 to determine an interface type. The controller 202 may select an interface driver 206A for the target machine 208 after retrieving an interface type (at 218) from the product lookup table 226 that associates each product with an interface type. For example, the controller 202 may use the product table 226 to determine that "interface b" should be used for "product 1." At 220, the controller may invoke the driver 206A corresponding to the request 212. For example, the invoked driver 206A may correspond to "interface b" from product table 226. At 222, the driver 206A that is invoked by the controller 202 may issue commands to the named target machine 208 to install the named operating system on the named target machine 208. 
Applicant’s argument have considered but not persuasive. 

With respect to the rejection of claim 3 under 35 USC 103(a), Applicant further argues Dawson thus fails to disclose that the request includes allocation information that identifies an allocation configuration of a plurality of allocation configurations, each allocation configuration identifying a subset of computing devices of a plurality of computing devices. Withdrawal of the rejection is respectfully requested. 1. (Remarks, page 11)
Examiner respectfully disagrees. Dawson discloses determination of target / subset of computing device based on resource allocation. Dawson discloses at least paragraphs 0036-0039, /

With respect to the rejection of claim 4 under 35 USC 103(a), Applicant further argues Dependent claim 4 recites: wherein the allocation configuration identifies, for each computing device in the subset of computing devices, a corresponding network 
interface identifier that identifies a corresponding network interface via which the corresponding computing device of the subset of computing devices can communicate via a network. The Patent Office asserts that paragraphs [0028] and [0030] of Dawson disclose the above features. Applicant respectfully disagrees. Given the interpretation in the rejection of claim 3, Dawson fails to disclose an allocation that includes an allocation configuration that identifies a network interface identifier. Withdrawal of the rejection is respectfully requested.  1. (Remarks, page 12)
Examiner respectfully disagrees. The feature of claim 4, allocation configuration identifies, for each computing device in the subset of computing devices, a corresponding network interface identifier that identifies a corresponding network interface via which the corresponding computing device of the subset of computing devices can communicate via a network. Dawson discloses the network is polled to locate new target computers. In yet another embodiment, each viral installation controller sends a spider to crawl the network to locate target computers, see paragraph 0028, as cited in this office application. Further, see paragraph 0030.

With respect to the rejection of claim 13 under 35 USC 103(a), Applicant further argues Nothing is disclosed or suggested in Dawson that information associated with each computing device is accessed that identifies capability metrics of each computing device. Withdrawal of the rejection is respectfully requested. 1. (Remarks, page 13)
Examiner respectfully disagrees. Dawson disclose selection is based on predetermined condition such as device capacity/limitation. At paragraph 0049, discloses a target computer can be selectively included or excluded based on known physical limitations (i.e. capability metrics/value/measure computer can be selectively included or excluded based on known physical limitations (i.e. capability metrics/value/measure), such as bandwidth, memory. 
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

As to Claims 1-4, 8, 10-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Dawson et al (US 2008/0127172 A1) in view of Levijarvi et al (US 2013/0205292 A1).

As to claim 1, Dawson discloses a method comprising: 
receiving, by a bare metal installer executing on a processor device (Figs. 1, 2, par. 0023, FIG. 1 illustrates one embodiment of a computer 150 for use in accordance with one aspect of the invention. Computer 150 is an example of a master computer or target computer, such as computers 208, 210, and 212 (FIG. 2). Computer 150 employs a peripheral component interconnect (PCI) local bus architecture), a request to install a software product (“controller”) (Figs. 3, 4, pars.0027, 0030-0031, and 0033… the operating system image includes a viral installation controller for installing the operating system image on target computers. A viral installation controller is software instructions for replicating an operating system as well as the viral installation controller to at least one other computer and instructions for locating other target computers on a network. The viral installation controller includes, in one embodiment, at least one software [i.e. software product] switch for activating. … After installing the OS image on at least one computer in the target group, the at least one computer of the target group determines a first associated group at step 330. The determination of the first associated group is accomplished in a similar fashion as determining the target group. For example, a spider can crawl the network to locate computers that do not include the OS image. In another example, the target group can receive a message from a computer that does not include the OS group. The OS is then installed on the first associated group by the target group at step 340. The installation is implemented with a series of messages and file transfers over the network. Other networked OS installation techniques can also be used. … At step 460, the operating system image and viral installation controller are installed on the second associated group from the first associated group based on the determination of the second associated group. In such fashion, the installation of the OS can virally grow. Examiner Note: the master server is in bilateral communication with an installer service, and also in communication with a plurality of target computers A, B, . . . N [i.e. first computing device … n computing device] over a peer-to-peer network, see Fig. 9, par. 0045); 
based on information contained in the request, identifying a subset of computing devices (“target group of computers”) from a set of computing devices (par. 0027, FIG. 3 illustrates one embodiment of a method 300 for viral installation of an operating system, in accordance with one aspect of the invention. Method 300 begins at 301. At step 310, a master computer determines a target group of computers. The master computer is any computer that includes a version of an operating system image that is to be replicated to a number of target computers using a network connection. Target computers are computers connected to the master computer with the network, but target computers do not have the operating system image. The network is implemented as a peer-to-peer network, in one embodiment. In other embodiments, the network is implemented as a wide area network, local area network, intranet, and the Internet. An operating system image is any executable application to provide operating system functionality. The operating system image includes a viral installation controller for installing the operating system image on target computers); 
causing, by the bare metal installer, an operating system to be installed on a first computing device of the subset of computing devices (pars. 0029-0030, Based on the determination of the target group, the master computer installs the operating system image including the viral installation controller on at least one computer of the target group, at step 320. The installation is implemented with a series of messages and file transfers across the network. Techniques for OS installation are known in the art. After installing the OS image on at least one computer in the target group, the at least one computer of the target group determines a first associated group at step 330. The determination of the first associated group [i.e. firs computing device] is accomplished in a similar fashion as determining the target group. … . Further, see pars. 0027, 0032 and claim 1); 
and causing a software product installer (“installer service”) configured to install the software product (“installation controller”) to be installed on the first computing device (Figs. 3, 4, par.0027, and Fig. 9, par. 0045 …  At step 460, the operating system image and viral installation controller are installed on the second associated group from the first associated group based on the determination of the second associated group. In such fashion, the installation of the OS can virally grow. …  FIG. 9 is a schematic diagram of a method for viral installation of operating systems in a network. In FIG. 9, the master server is in bilateral communication with an installer service).
Dawson does not explicitly disclose modifying, by the bare metal installer, boot information on a second computing device and a third computing device of the subset of computing devices to cause the second computing device and the third computing device to, upon being booted, request an operating system from the first computing device.
However, Levijarvi discloses modifying, by the bare metal installer, boot information on a second computing device and a third computing device of the subset of computing devices to cause the second computing device and the third computing device to, upon being booted, request an operating system from the first computing device (Fig. 2, 3A, 3B, 4, pars. 0028-0030, … The request 300 may comprise an operating system name. At 306, the controller 202 may use the received operating system name to retrieve an associated install type in the operating system table 302. …  machine name from the request 300. At 312, after determining the operating system install type for example, the controller 202 may issue a power command and/or a command to start a network boot sequence to the target machine 310. At 314, the target machine 310 may load a network bootloader. At 316, the target machine 310 may send a universal unique identifier (UUID) to the controller 202. The controller 202 may respond with a boot loader configuration at 318. For example, the boot loader configuration [i.e. modifying] may indicate the location of the operating system to load. At 320, … In an embodiment, the controller 402 may receive multiple requests 404. The requests 404 may comprise one or more different software [i deployment and/or installation requests, such as a request 406A, a request 406B, a request 406C, and a request 406D. Multiple requests 404 may be received in series and/or in parallel for example. As described herein with respect to the request 212 in FIG. 2, each request 406 may comprise a machine name. For example, the requests 404 may comprise user requests to deploy software to target machines 408 and/or install operating systems on a plurality of target machines 408 [i.e. first computing device 1 … second computing device … n computing device]. … Examiner Note: plurality of target request to recovery automation system 200 [i.e. first system], see Fig. 2, pars. 0025-0026. Further, a controller according to various embodiments may implement bare metal provisioning of target machines, see par. 0027);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Dawson with Levijarvi. Dawson teaches a method of installation of operating systems in a network includes determining a target group of computers, installing an operating system image, including software based on the target group determination and Levijarvi teaches a technique applicable operating system boot sequence of a plurality of target machines installing OS after determining the operating system install type of the target machine. One of ordinary skill in the art would have recognized that applying the known technique of Levijarvi to seek improvement of Dawson would have yielded well-known predictable results and result in an improved system, as Dawson discloses that installing an operating system image, the operating system image including a viral installation controller, from the master computer to the target group based on the target group determination and by applying Levijarvi one would use an operating system boot sequence to install various operating systems using a variety of scripted installers (see par. 0029 of Levijarvi) and M.P.E.P. 2143(I)(D).

As to claim 2, Dawson discloses the method wherein the request identifies a particular software product of a plurality of different software products, and wherein causing the software product installer configured to install the software product to be installed on the first computing device further comprises:
selecting the software product installer (“installer service”) from a plurality of software product installers based on the particular software product (“controller”) identified in the request (appropriate/particular application/software install/switch base on hardware specification. Figs. 3, 4, par.0027, and Figs. 9, 10, 11, par. 0045 …  At step 460, the operating system image and viral installation controller are installed on the second associated group from the first associated group based on the determination of the second associated group. In such fashion, the installation of the OS can virally grow. …  FIG. 9 is a schematic diagram of a method for viral installation of operating systems in a network. In FIG. 9, the master server is in bilateral communication with an installer service).

Further, Levijarvi discloses the method wherein the request identifies a particular software product of a plurality of different software products, and wherein causing the software product installer configured to install the software product to be installed on the first computing device further comprises:
selecting the software product installer (driver) from a plurality of software product installers (drivers) based on the particular software product identified in the request (par. 0026, …or example, a request 212 may be received at 214 by the controller 202. In an embodiment, the request 212 may originate from a user of the recovery automation system 200 (e.g., via the web interface 106, CLI 108, or other interfaces 110 in FIG. 1). The request 212 may be received by a user interface of the controller 202 residing within and/or outside the controller 202. The request 212 may also be received via a web interface of the controller 202 for example. According to an embodiment, the request 212 may be a request to install an operating system on a target machine 208 for example. The request 212 may comprise a name of the operating system to be installed and/or a name of the target machine 208. At 220, the controller 202 may select, based on the name of the operating system in the received request 212, a corresponding driver 206A from the set of interface drivers 204. For example, at 216, the controller may use the machine name in the request 212 to determine a model (e.g., or product name) of the target machine 208. In an embodiment, each machine name may be associated with a product name in a machine lookup table 224 stored in memory 210. For example, if the request 212 comprises the machine name "machine abc", the product name "product 1" may be sent to a product table 226 at 217. According to an embodiment, the product name may be used by the product lookup table 226 to determine an interface type. The controller 202 may select an interface driver 206A for the target machine 208 after retrieving an interface type (at 218) from the product lookup table 226 that associates each product with an interface type. For example, the controller 202 may use the product table 226 to determine that "interface b" should be used for "product 1." At 220, the controller may invoke the driver 206A corresponding to the request 212. For example, the invoked driver 206A may correspond to "interface b" from product table 226. At 222, the driver 206A that is invoked by the controller 202 may issue commands to the named target machine 208 to install the named operating system on the named target machine 208. For example, "product 1" corresponding to "machine abc" from the request 212, may be installed on the target machine 208 at 222. The driver 206A may be coupled to the target machine 208 via a communication link, such as a LAN or WAN connection for example. The driver 206A may remotely control the target machine 208 via a communication link and/or by issuing commands.

As to claim 3, Dawson discloses the method request includes allocation information that identifies an allocation configuration of a plurality of allocation configurations, each allocation configuration identifying a subset of computing devices of a plurality of computing devices (determination of target / subset of computing device based on resource allocation. At par. 0035 and 0039, In order to determine a group of targets, such as the target group, first associated group, or second associated group, a delivery threshold is first determined. A delivery threshold is a measure of the number of targets that a particular computer can substantially simultaneously install the OS … he delivery threshold is responsive to storage space considerations, such as memory size, memory allocation, or memory access limitations. In another embodiment, a maximum delivery threshold is hard coded into the system so that no master computer can exceed installations on an excessive number of computers. … In such embodiments, overall resource allocation is improved after installation of the operating system, as no devices remain available to update the operating system. However, in such embodiments, the ability to introduce new devices to the network is limited, as no devices are available to install the OS. Further, see pars. 0045-46 and 0049).

As to claim 4, Dawson discloses the method wherein the allocation configuration identifies, for each computing device in the subset of computing devices, a corresponding network interface identifier that identifies a corresponding network interface via which the corresponding computing device of the subset of computing devices can communicate via a network (par. 0028, In one embodiment, the target group is determined over a network using a ping to locate a computer and a challenge/response based on the ping return. In another embodiment, the network is polled to locate new target computers. In yet another embodiment, each viral installation controller sends a spider to crawl the network to locate target computers. In another example, the master computer can receive a message from a computer that does not include the OS group. Alternatively, other standard UNIX protocols and services, including TCP/IP, NIM, NFS and TFTP … . Further, see par. 0030).

As to claim 8, Dawson discloses the method wherein causing the operating system to be installed on the first computing device comprises causing a software provisioner to install the operating system on the first computing device (pars. 0028-0030, Based on the determination of the target group, the master computer installs the operating system image including the viral installation controller on at least one computer of the target group, at step 320. The installation is implemented with a series of messages and file transfers across the network. Techniques for OS installation are known in the art. After installing the OS image on at least one computer in the target group, the at least one computer of the target group determines a first associated group at step 330. The determination of the first associated group [i.e. firs computing device] is accomplished in a similar fashion as determining the target group. … . Further, see pars. 0027, 0032 and claim 1).

As to claim 10, Dawson discloses the method further comprising installing, by the bare metal installer, internet protocol (IP) address management (IPAM) services on the first computing device (par.0047-0049, FIG. 12 illustrates a schematic view of a single target computer receiving the OS from two masters simultaneously. In the case of a load balancing embodiment of the invention, FIG. 12 illustrates that a target computer can be reassigned to different master computers while in process of OS installation. …  special rules apply for physical servers that use logical network devices. In such a case, an individual server may have more logical networks than physical network adapters, and additional rules will apply to ration physical network adapters to logical network devices. … In addition, network boundaries can be established to control the master/target relationships of various devices. In addition, the system can include logic to prevent multiple parallel installations over Wide Area Network ("WAN") setups).

As to claim 11, Dawson discloses the method further comprising: 
installing, by the bare metal installer (pars. 0029-0030, Based on the determination of the target group, the master computer installs the operating system image including the viral installation controller on at least one computer of the target group, at step 320. The installation is implemented with a series of messages and file transfers across the network. Techniques for OS installation are known in the art. After installing the OS image on at least one computer in the target group, the at least one computer of the target group determines a first associated group at step 330. The determination of the first associated group [i.e. firs computing device] is accomplished in a similar fashion as determining the target group. … . Further, see pars. 0027, 0032 and claim 1), network configuration information, including network policies, on the first computing device that is configured to facilitate communications between the first computing device, the second computing device, and the third computing device via a network (par. 0046-0048, IG. 11 illustrates the system of FIG. 9 with both target computer A and target computer B installed so that target computer A and target computer B can install the operating system. To increase bandwidth utilization, first associated computer C and first associated computer D are communicating with master computer A while first associated computer E is communicating with master computer B. … special rules apply for physical servers that use logical network devices. In such a case, an individual server may have more logical networks than physical network adapters, and additional rules will apply to ration physical network adapters to logical network devices. These rules can include first in first out, last in last out, first in last out, priority schemes, or the like. … ).

As to claim 12, Dawson disclose the method wherein the software product, when executing, requires at least one controller node computing device and at least one worker node (“group C, D, . . . X”) computing device, the at least one controller node computing device to be configured to allocate work to the at least one worker node computing device, and further comprising: 
determining, by the bare metal installer, to designate the second computing device as the at least one controller node computing device and the third computing device as the at least one worker node (“group C, D, . . . X”) computing device (Fig. 10, par. 0045, FIG. 9 is a schematic diagram of a method for viral installation of operating systems in a network. In FIG. 9, the master server is in bilateral communication with an installer service, and also in communication with a plurality of target computers A, B, . . . N over a peer-to-peer network. In addition, each of the master server and target computers A, B, . . . N are in communication with a plurality of first associated computers C, D, . . . X FIG. 10 illustrates the system of FIG. 9, with target computer A having received the operating system and viral installation controller so that target computer A now has the same functionality as a master computer, and the device formerly identified as target computer A can install the operating system on first associated group C, D, . . . X. Further, see claim 1. Examiner note: the master server is in bilateral communication with an installer service, and also in communication with a plurality of target computers A, B, . . . N [i.e. second … third computing device … n computing device] over a peer-to-peer network, see Fig. 9, par. 0045); and 
storing (par. 0035, …  In another embodiment, the delivery threshold is responsive to storage space considerations, such as memory size, memory allocation, or memory access limitations. In another embodiment, a maximum delivery threshold is hard coded into the system so that no master computer can exceed installations on an excessive number of computers. Such a limitation can reduce any disparate impact of installation services on a single machine), on the first computing device, information configured to be accessed by the software product installer that identifies the second computing device as the at least one controller node computing device and the third computing device as the at least one worker node (“group C, D, . . . X”) computing device (Fig. 10, par. 0045-0046, FIG. 9 is a schematic diagram of a method for viral installation of operating systems in a network. In FIG. 9, the master server is in bilateral communication with an installer service, and also in communication with a plurality of target computers A, B, . . . N over a peer-to-peer network. In addition, each of the master server and target computers A, B, . . . N are in communication with a plurality of first associated computers C, D, . . . X FIG. 10 illustrates the system of FIG. 9, with target computer A having received the operating system and viral installation controller so that target computer A now has the same functionality as a master computer, and the device formerly identified as target computer A can install the operating system on first associated group C, D, . . . X. Further, see claim 1. Examiner note: the master server is in bilateral communication with an installer service, and also in communication with a plurality of target computers A, B, . . . N [i.e. second … third computing device … n computing device] over a peer-to-peer network, see Fig. 9, par. 0045).

As to claim 13, Dawson the method further comprising: 
accessing information associated with each computing device of the subset of computing devices that identifies capability metrics of each computing device (par. 0035, In order to determine a group of targets, such as the target group, first associated group, or second associated group, a delivery threshold is first determined. A delivery threshold is a measure of the number of targets that a particular computer can substantially simultaneously install the OS upon. In one embodiment, the method attempts to determine a maximum number of associated computers as the delivery threshold. The delivery threshold is determined in response to network bandwidth in one embodiment. In another embodiment, the delivery threshold is determined in response to network traffic. In another embodiment, the delivery threshold is responsive to CPU utilization, CPU cycles, clock speed, or memory considerations. In another embodiment, the delivery threshold is responsive to storage space considerations, such as memory size, memory allocation, or memory access limitations. In another embodiment, a maximum delivery threshold is hard coded into the system so that no master computer can exceed installations on an excessive number of computers. Such a limitation can reduce any disparate impact of installation services on a single machine); and 
selecting the first computing device as the at least one controller node computing device based on the at least one controller node computing device having a greatest capability metric (selection is based on predetermined condition such as device capacity/limitation, par. 0049, target computers selectively included from particular groups based on predetermined factors. For example, a target computer can be selectively included or excluded based on known physical limitations [i.e. capability metrics/value/measure , such as bandwidth, memory, physical distance, network distance, or the like. In addition, network boundaries can be established to control the master/target relationships of various devices. In addition, the system can include logic to prevent multiple parallel installations over Wide Area Network ("WAN") setups.).

As to claim 14, Dawson the method wherein the subset of computing devices includes a fourth computing device, a fifth computing device, and a sixth computing device, and further comprising: 
determining, by the bare metal installer, to designate the second computing device, the third computing device, and the fourth third computing device as controller node (“C D E”) computing devices (FIG. 11 illustrates the system of FIG. 9 with both target computer A and target computer B installed so that target computer A and target computer B can install the operating system. To increase bandwidth utilization, first associated computer C and first associated computer D are communicating with master computer A while first associated computer E is communicating with master computer B. FIG. 11 illustrates load balancing so that new and in process OS installations are assigned by the least busy install computer. Any appropriate technique for the determination of "least busy" can be utilized. For example, a determination of least busy can be based on bandwidth utilization, CPU cycle utilization, memory considerations, physical distance, network distance, or the like); 
determining, by the bare metal installer, to designate the fifth computing device and the sixth computing device as worker node (“group C, D, . . . X”) computing devices (Fig. 10, par. 0045-0046, FIG. 9 is a schematic diagram of a method for viral installation of operating systems in a network. In FIG. 9, the master server is in bilateral communication with an installer service, and also in communication with a plurality of target computers A, B, . . . N over a peer-to-peer network. In addition, each of the master server and target computers A, B, . . . N are in communication with a plurality of first associated computers C, D, . . . X FIG. 10 illustrates the system of FIG. 9, with target computer A having received the operating system and viral installation controller so that target computer A now has the same functionality as a master computer, and the device formerly identified as target computer A can install the operating system on first associated group C, D, . . . X. Further, see claim 1. Examiner note: the master server is in bilateral communication with an installer service, and also in communication with a plurality of target computers A, B, . . . N [i.e. second … third computing device … n computing device] over a peer-to-peer network, see Fig. 9, par. 0045); and
storing (par. 0035, …  In another embodiment, the delivery threshold is responsive to storage space considerations, such as memory size, memory allocation, or memory access limitations. In another embodiment, a maximum delivery threshold is hard coded into the system so that no master computer can exceed installations on an excessive number of computers. Such a limitation can reduce any disparate impact of installation services on a single machine), on the first computing device, information configured to be accessed by the software product installer that identifies the second computing device, the third computing device, and the fourth computing device as the controller node computing devices and the fifth computing device and the sixth computing device as the worker node (“group C, D, . . . X”) computing devices (Fig. 10, par. 0045, FIG. 9 is a schematic diagram of a method for viral installation of operating systems in a network. In FIG. 9, the master server is in bilateral communication with an installer service, and also in communication with a plurality of target computers A, B, . . . N over a peer-to-peer network. In addition, each of the master server and target computers A, B, . . . N are in communication with a plurality of first associated computers C, D, . . . X FIG. 10 illustrates the system of FIG. 9, with target computer A having received the operating system and viral installation controller so that target computer A now has the same functionality as a master computer, and the device formerly identified as target computer A can install the operating system on first associated group C, D, . . . X. Further, see claim 1. Examiner note: the master server is in bilateral communication with an installer service, and also in communication with a plurality of target computers A, B, . . . N [i.e. second … third computing device … n computing device] over a peer-to-peer network, see Fig. 9, par. 0045).

Further, Levijarvi discloses determining, by the bare metal installer, to designate the second computing device, the third computing device, and the fourth third computing device as controller node (“group 412A … 412D”) computing devices (Fig. 4, pars. 0030-0033, G. 4 shows a computer system 400 comprising an exemplary controller 402 in accordance with various embodiments. In an embodiment, the controller 402 may receive multiple requests 404. The requests 404 may comprise one or more different software deployment and/or installation requests, such as a request 406A, a request 406B, a request 406C, and a request 406D. … According to some embodiments, one or more run queues correspond to a location. For example, each of the run queues 418 may be coupled to a group 412 of the target machines 408, via a network segment 410, at a location. FIG. 4, for example, shows the run queue 418A coupled to group 412A via network segment 410A. …  the controller 402 may choose, while the determined available bandwidth of a network segment 410D is low, to provision a target machine that may use less bandwidth than the provisioning of another target machine on the network segment 410D. According to an embodiment, the controller 402 may control the target machines, for example, to efficiently use the bandwidth of each of the network segments 410); 
determining, by the bare metal installer, to designate the fifth computing device and the sixth computing device as worker node (“429A … 420D”) computing devices (Fig. 4, pars. 0030-0033, G. 4 shows a computer system 400 comprising an exemplary controller 402 in accordance with various embodiments. In an embodiment, the controller 402 may receive multiple requests 404. The requests 404 may comprise one or more different software deployment and/or installation requests, such as a request 406A, a request 406B, a request 406C, and a request 406D. … According to some embodiments, one or more run queues correspond to a location. For example, each of the run queues 418 may be coupled to a group 412 of the target machines 408, via a network segment 410, at a location. FIG. 4, for example, shows the run queue 418A coupled to group 412A via network segment 410A. …  the controller 402 may choose, while the determined available bandwidth of a network segment 410D is low, to provision a target machine that may use less bandwidth than the provisioning of another target machine on the network segment 410D. According to an embodiment, the controller 402 may control the target machines, for example, to efficiently use the bandwidth of each of the network segments 410);
determining, by the bare metal installer, to designate the fifth computing device and the sixth computing device as worker (“429A … 420D”) node computing devices (Fig. 4, pars. 0030-0033, G. 4 shows a computer system 400 comprising an exemplary controller 402 in accordance with various embodiments. In an embodiment, the controller 402 may receive multiple requests 404. The requests 404 may comprise one or more different software deployment and/or installation requests, such as a request 406A, a request 406B, a request 406C, and a request 406D. … According to some embodiments, one or more run queues correspond to a location. For example, each of the run queues 418 may be coupled to a group 412 of the target machines 408, via a network segment 410, at a location. FIG. 4, for example, shows the run queue 418A coupled to group 412A via network segment 410A. …  the controller 402 may choose, while the determined available bandwidth of a network segment 410D is low, to provision a target machine that may use less bandwidth than the provisioning of another target machine on the network segment 410D. According to an embodiment, the controller 402 may control the target machines, for example, to efficiently use the bandwidth of each of the network segments 410); and
modifying, by the bare metal installer, boot information on the fourth computing device, the fifth computing device, and the sixth computing device of the subset of computing devices to, upon being booted, request an operating system from the first computing device (Fig. 2, 3A, 3B, 4, pars. 0028-0030, … The request 300 may comprise an operating system name. At 306, the controller 202 may use the received operating system name to retrieve an associated install type in the operating system table 302. …  machine name from the request 300. At 312, after determining the operating system install type for example, the controller 202 may issue a power command and/or a command to start a network boot sequence to the target machine 310. At 314, the target machine 310 may load a network bootloader. At 316, the target machine 310 may send a universal unique identifier (UUID) to the controller 202. The controller 202 may respond with a boot loader configuration at 318. For example, the boot loader configuration [i.e. modifying] may indicate the location of the operating system to load. At 320, … In an embodiment, the controller 402 may receive multiple requests 404. The requests 404 may comprise one or more different software [i deployment and/or installation requests, such as a request 406A, a request 406B, a request 406C, and a request 406D. Multiple requests 404 may be received in series and/or in parallel for example. As described herein with respect to the request 212 in FIG. 2, each request 406 may comprise a machine name. For example, the requests 404 may comprise user requests to deploy software to target machines 408 and/or install operating systems on a plurality of target machines 408 [i.e. first computing device 1 … second computing device … n computing device]. … Examiner Note: plurality of target request to recovery automation system 200 [i.e. first system], see Fig. 2, pars. 0025-0026. Further, a controller according to various embodiments may implement bare metal provisioning of target machines, see par. 0027);
storing (par. 0026, … at 216, the controller may use the machine name in the request 212 to determine a model (e.g., or product name) of the target machine 208. In an embodiment, each machine name may be associated with a product name in a machine lookup table 224 stored in memory 210 … ), on the first computing device, information configured to be accessed by the software product installer that identifies the second computing device (par. 0026, if the request 212 comprises the machine name "machine abc", the product name "product 1" may be sent to a product table 226 at 217. According to an embodiment, the product name may be used by the product lookup table 226 to determine an interface type. The controller 202 may select an interface driver 206A for the target machine 208 after retrieving an interface type (at 218) from the product lookup table 226 that associates each product with an interface type. …), the third computing device, and the fourth computing device as the controller node computing devices and the fifth computing device and the sixth computing device as the worker node (“429A … 420D”) computing devices (Fig. 4, pars. 0030-0033, G. 4 shows a computer system 400 comprising an exemplary controller 402 in accordance with various embodiments. In an embodiment, the controller 402 may receive multiple requests 404. The requests 404 may comprise one or more different software deployment and/or installation requests, such as a request 406A, a request 406B, a request 406C, and a request 406D. … According to some embodiments, one or more run queues correspond to a location. For example, each of the run queues 418 may be coupled to a group 412 of the target machines 408, via a network segment 410, at a location. FIG. 4, for example, shows the run queue 418A coupled to group 412A via network segment 410A. …  the controller 402 may choose, while the determined available bandwidth of a network segment 410D is low, to provision a target machine that may use less bandwidth than the provisioning of another target machine on the network segment 410D. According to an embodiment, the controller 402 may control the target machines, for example, to efficiently use the bandwidth of each of the network segments 410).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dawson to include the method controller node computing device and the third computing device as the at least one worker node computing device, as disclosed by Levijarvi, for the purpose of controller control according to implement bare metal provisioning of target machines. (see paragraph 0027 of Levijarvi).

As to claim 16, Levijarvi discloses the method wherein modifying the boot information on the second computing device and the third computing device comprises modifying a boot process order of the second computing device and the third computing device to receive boot operating system information from the first computing device via a network during corresponding boot operations of the second computing device and the third computing device (Fig. 2, 3A, 3B, 4, pars. 0028-0030, … The request 300 may comprise an operating system name. At 306, the controller 202 may use the received operating system name to retrieve an associated install type in the operating system table 302. …  machine name from the request 300. At 312, after determining the operating system install type for example, the controller 202 may issue a power command and/or a command to start a network boot sequence to the target machine 310. At 314, the target machine 310 may load a network bootloader. At 316, the target machine 310 may send a universal unique identifier (UUID) to the controller 202. The controller 202 may respond with a boot loader configuration at 318. For example, the boot loader configuration [i.e. modifying] may indicate the location of the operating system to load. At 320, … In an embodiment, the controller 402 may receive multiple requests 404. The requests 404 may comprise one or more different software [i deployment and/or installation requests, such as a request 406A, a request 406B, a request 406C, and a request 406D. Multiple requests 404 may be received in series and/or in parallel for example. As described herein with respect to the request 212 in FIG. 2, each request 406 may comprise a machine name. For example, the requests 404 may comprise user requests to deploy software to target machines 408 and/or install operating systems on a plurality of target machines 408 [i.e. first computing device 1 … second computing device … n computing device]. … Examiner Note: plurality of target request to recovery automation system 200 [i.e. first system], see Fig. 2, pars. 0025-0026. Further, a controller according to various embodiments may implement bare metal provisioning of target machines, see par. 0027);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Dawson with Levijarvi. Dawson teaches a method of installation of operating systems in a network includes determining a target group of computers, installing an operating system image, including software based on the target group determination and Levijarvi teaches a technique applicable operating system boot sequence of a plurality of target machines installing OS after determining the operating system install type of the target machine. One of ordinary skill in the art would have recognized that applying the known technique of Levijarvi to seek improvement of Dawson would have yielded well-known predictable results and result in an improved system, as Dawson discloses that that installing an operating system image, the operating system image including a viral installation controller, from the master computer to the target group based on the target group determination and by applying Levijarvi one would use an operating system boot sequence to install various operating systems using a variety of scripted installers (see par. 0029 of Levijarvi) and M.P.E.P. 2143(I)(D).
 
As to claim 17, Dawson discloses the method further comprising initiating the software product installer (“installer service”)  (Figs. 3, 4, par.0027, and Fig. 9, par. 0045 …  At step 460, the operating system image and viral installation controller are installed on the second associated group from the first associated group based on the determination of the second associated group. In such fashion, the installation of the OS can virally grow. …  FIG. 9 is a schematic diagram of a method for viral installation of operating systems in a network. In FIG. 9, the master server is in bilateral communication with an installer service) to install the software product on the second computing device and the third computing device (Figs. 3, 4, pars.0027, 0030-0031, … the operating system image includes a viral installation controller for installing the operating system image on target computers. A viral installation controller is software instructions for replicating an operating system as well as the viral installation controller to at least one other computer and instructions for locating other target computers on a network. The viral installation controller includes, in one embodiment, at least one software switch for activating. … After installing the OS image on at least one computer in the target group, the at least one computer of the target group determines a first associated group at step 330. The determination of the first associated group is accomplished in a similar fashion as determining the target group. For example, a spider can crawl the network to locate computers that do not include the OS image. In another example, the target group can receive a message from a computer that does not include the OS group. The OS is then installed on the first associated group by the target group at step 340. The installation is implemented with a series of messages and file transfers over the network. Other networked OS installation techniques can also be used. Examiner Note: the master server is in bilateral communication with an installer service, and also in communication with a plurality of target computers A, B, . . . N [i.e. second computing device … third computing device] over a peer-to-peer network, see Fig. 9, par. 0045);

As to claim 18, Dawson and Levijarvi discloses a computing device, comprising: 
a memory (Dawson at par. 0023, FIG. 1 illustrates one embodiment of a computer 150 for use in accordance with one aspect of the invention. Computer 150 is an example of a master computer or target computer, such as computers 208, 210, and 212 (FIG. 2). Computer 150 employs a peripheral component interconnect (PCI) local bus architecture. Although the depicted example employs a PCI bus, other bus architectures such as Micro Channel and ISA may be used. PCI bridge 158 connects processor 152 and main memory 154 to PCI local bus 156. PCI bridge 158 also may include an integrated memory controller and cache memory for processor 152); and 
a processor device coupled to the memory to (Dawson at par. 0023, FIG. 1): receive a request to install a software product (Dawson at Figs. 3, 4, pars.0027, 0030-0031, … the operating system image includes a viral installation controller for installing the operating system image on target computers. A viral installation controller is software instructions for replicating an operating system as well as the viral installation controller to at least one other computer and instructions for locating other target computers on a network. The viral installation controller includes, in one embodiment, at least one software [i.e. software product] switch for activating. … After installing the OS image on at least one computer in the target group, the at least one computer of the target group determines a first associated group at step 330. The determination of the first associated group is accomplished in a similar fashion as determining the target group. For example, a spider can crawl the network to locate computers that do not include the OS image. In another example, the target group can receive a message from a computer that does not include the OS group. The OS is then installed on the first associated group by the target group at step 340. The installation is implemented with a series of messages and file transfers over the network. Other networked OS installation techniques can also be used); and 
initiate the software product installer (Figs. 3, 4, par.0027, and Fig. 9, par. 0045 …  At step 460, the operating system image and viral installation controller are installed on the second associated group from the first associated group based on the determination of the second associated group. In such fashion, the installation of the OS can virally grow. …  FIG. 9 is a schematic diagram of a method for viral installation of operating systems in a network. In FIG. 9, the master server is in bilateral communication with an installer service) to install the software product on the subset of computing devices (Dawson at par. 0043, At step 640, method 600 determines whether additional computers in the peer-to-peer network require installation of the operating system image. This determination can be responsive to pings or messages received from network spiders. Alternatively, the bootstrap programs from each computer on the peer-to-peer network transmit a request for the OS until the OS is installed or in the process of receiving the OS. In one embodiment, once a target computer identifies itself to a master computer, the target computer actuates a software switch indicating that the target is either updated or being updated to prevent the acquired target from acquisition by a different master computer).
For remaining limitations see remarks regarding claim 1.

As to claim 20, (a medium claim) recites substantially similar limitations to claim 18 (a system claim) and is therefore rejected using the same art and rationale set forth above.
As to Claims 5 and 7 rejected under 35 U.S.C. 103 as being obvious over Dawson et al (US 2008/0127172 A1) in view of Levijarvi et al (US 2013/0205292 A1) and further in view of Newell et al. (US 2017/0003950 A1).

At to claim 5, Dawson and Levijarvi does not explicitly disclose the method wherein the allocation configuration identifies, for each computing device in the subset of computing devices, a corresponding out- of-band (QOB) interface address that identifies an OOB management device for the corresponding computing device, each QOB management device configured to cause the corresponding computing device to restart upon request.
	However, Newell discloses the method wherein the allocation configuration identifies, for each computing device in the subset of computing devices, a corresponding out- of-band (QOB) interface address that identifies an OOB management device for the corresponding computing device (par. 0035, “… the ToR switches 210, 212, 216, 218, and also connects to spine switch management ports of one or more spine switches 222. These example connections form a non-routable private Internet protocol (IP) management network for OOB management. The HMS 208, 214 of the illustrated example uses this OOB management interface to the server management ports of the server host node(0) 209, 211 for server hardware management. In addition, the HMS 208, 214 of the illustrated example uses this OOB management interface to the ToR switch management ports of the ToR switches 210, 212, 216, 218 and to the spine switch management ports of the one or more spine switches 222 for switch management. …” and par. 0030), each QOB management device configured to cause the corresponding computing device to restart upon request (par. 0052, “… he example capacity analyzer 410 determines if there are sufficient computing resources to perform the software installation without interfering with the operating requirements. The example capacity analyzer 410 determines the available computing resources by determining the affected computing resources (e.g., determining a workload domain that has been scheduled for an update) and queries an application program interface (API) associated with an operating environment (e.g., queries a VMware vCenter® server). For example, the capacity analyzer 410 may determine that there are two ToR switches 210, 212 installed in the example physical rack 202 and, accordingly, when the software installation requires a switch reboot to update the switch, one of the ToR switches 210, 212 can be rebooted at a time without affecting performance of the physical rack 202. …”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dawson to include the method wherein the allocation configuration identifies, for each computing device in the subset of computing devices, a corresponding out- of-band (QOB) interface address that identifies an OOB management device for the corresponding computing device, each QOB management device configured to cause the corresponding computing device to restart upon request, as disclosed by Newell, for the purpose of connecting form a non-routable private Internet protocol (IP) management network for OOB management. (see paragraph 0035 of Newell).

As to claim 7. Newell disclose the method wherein the request includes information that identifies a particular version of the software product of a plurality of different versions of the software product, and wherein causing the software product installer configured to install the software product to be installed on the first computing device further comprises selecting a particular software product installer of a plurality of software product installers based on the particular version (par. 0051, The dependency analyzer 408 of the illustrated example receives a notification from the example user interface 406 that an administrator has requested installation of a software bundle. In response to the notification, the example dependency analyzer 408 determines the dependency requirements of the software bundle by analyzing the manifest files, checks the dependency requirements against the current state of the hardware and software components installed on the physical rack 202, and notifies the installation orchestrator 412 of an order of software installation desired and/or required by the dependency requirements of the software bundle. For example, the dependency analyzer 408 may determine that version 3.0 of a driver requires that version 2.0 be currently installed and, after determining that version 1.0 is currently installed, will add version 2.0 to the installation schedule. In another example, a manifest file may indicate that a web server update requires a database update that is also identified in the manifest file. The example dependency analyzer 408 will, in such an instance, notify the example installation orchestrator 412 that the database update, in this example, should be scheduled prior to the web server update. Further, see par. 0069 and claim 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dawson to include the method of software product installer configured to install the software product to be installed on the first computing device further comprises selecting a particular software product installer of a plurality of software product installers based on the particular version, as disclosed by Newell, for the purpose of determining and making sure the dependency requirements of the software installation. (see paragraph 0051 of Newell).

As to Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Dawson et al (US 2008/0127172 A1) in view of Levijarvi et al (US 2013/0205292 A1) and further in view of Thorsen et al. (US 2010/0287363 A1).

As to claim 6, Dawson and Levijarvi does not explicitly disclose the method wherein the allocation configuration identifies, for each computing device in the subset of computing devices, a fully qualified domain name of the corresponding computing device.
However, Thorsen discloses the method wherein the allocation configuration identifies, for each computing device in the subset of computing devices, a fully qualified domain name of the corresponding computing device (par. 0180, To detect whether an unauthorized target unit clone is attempting to install the software image, it is desirable to be able to identify which units have previously and legitimately performed a sanctioned download. Attempts by unidentified or cloned units to install previously installed images will be denied. The identity of each target unit can be ascertained in part by using a manufacturer allocated unique serial number of each unit. This together with the domain name can be used to uniquely identify the target unit in question. For example, a unit having serial number 1234 operating from the domain nano-system.com will be detectable as 1234@nano-system.com. The provisioning system generates a certificate using the concatenated string as distinguishing label in the digital certificate. Regardless of whether the target unit is deployed in an offline or online environment, the provisioning system sends the certificate of the target unit, after which the system can be delegated to the Application Owner. It should be noted that the certificate can be generated differently depending on the environment.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dawson to include the method wherein the allocation configuration identifies, for each computing device in the subset of computing devices, a fully qualified domain name of the corresponding computing device, as disclosed by Thorsen, for the purpose of verifying identity of Target Unit To detect whether an unauthorized target computing device. (see paragraph 0180 of Thorsen).

As to Claims 9 and 15 are rejected under 35 U.S.C. 103 as being obvious over Dawson et al (US 2008/0127172 A1) in view of Levijarvi et al (US 2013/0205292 A1) and further in view of Schmitt et al. (US 2019/0334909 A1).

As to claim 9, Dawson discloses further comprising sending to the software provisioner:
computing device information that identifies the first computing device (determination of target / subset of computing device based on resource allocation. At par. 0035 and 0039, In order to determine a group of targets, such as the target group, first associated group [i.e. first computing device], or second associated group, a delivery threshold is first determined. A delivery threshold is a measure of the number of targets that a particular computer can substantially simultaneously install the OS … he delivery threshold is responsive to storage space considerations, such as memory size, memory allocation, or memory access limitations. In another embodiment, a maximum delivery threshold is hard coded into the system so that no master computer can exceed installations on an excessive number of computers. … In such embodiments, overall resource allocation is improved after installation of the operating system, as no devices remain available to update the operating system. However, in such embodiments, the ability to introduce new devices to the network is limited, as no devices are available to install the OS. Further, see pars. 0045-46 and 0049); 
an operating system identifier that identifies a particular operating system to be installed on the first computing device (determination of target / subset of computing device based on resource allocation. At par. 0035 and 0039, In order to determine a group of targets, such as the target group, first associated group [i.e. first computing device], or second associated group, a delivery threshold is first determined. A delivery threshold is a measure of the number of targets that a particular computer can substantially simultaneously install the OS [i.e. particular] … he delivery threshold is responsive to storage space considerations, such as memory size, memory allocation, or memory access limitations. In another embodiment, a maximum delivery threshold is hard coded into the system so that no master computer can exceed installations on an excessive number of computers. … In such embodiments, overall resource allocation is improved after installation of the operating system, as no devices remain available to update the operating system. However, in such embodiments, the ability to introduce new devices to the network is limited, as no devices are available to install the OS. Further, see pars. 0045-46 and 0049); 

Dawson and Levijarvi does not explicitly disclose disk identifier identifying a disk of the first computing device on which to install the operating system; and password authentication information associated with the first computing device.

However, Schmitt discloses a disk identifier identifying a disk of the first computing device on which to install the operating system (par. 0129-0133, A template may further comprise template BIOS settings. The template BIOS settings may be used to set optional settings to run applications on a physical host. If used, then out of band management 260, as described with respect to FIGS. 1-12 herein, may be used to boot the resource or application. A physical host may boot resources or applications using the out of band management network 260 or a CDROM. The controller 200 may set application specific bios settings defined in such template. The controller 200 may use the out of band management system to make direct bios changes through an API specific to a particular resource. The settings may be verified through the console and image recognition. Accordingly, the controller 200 may use the console features and make bios changes with a virtual keyboard and mouse. The controller may also use a UEFI shell and may type directly into the console and may use image recognition to verify successful results, type in commands correctly, and ensure successful settings changes. If there is a bootable operating system available for BIOS changes or updates to specific BIOS versions the controller 200 may remotely load a disk image or an ISO boot an operating system run applications that update BIOSs and allow for configuration changes in a reliable manner); and 
password authentication information associated with the first computing device (par. 0168, The base image 252 may include base directories and operating system tools. The service filesystem 253 may include configuration files and specifications for the resource, application or service. The volatile filesystem 254 may contain information or data specific to that deployment such as binary applications, specific addresses and other information, which may or may not be configured as variables including but not limited to passwords, session keys and private keys. The filesystems may be mounted as one single filesystem using technologies such as overlayFS to allow for some read only and some read-write filesystems reducing the amount of duplicate data used for applications. Further, see pars. 0178, 0188 and 0203).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dawson to include disclose disk identifier identifying a disk of the first computing device on which to install the operating system; and password authentication information associated with the first computing device, as disclosed by Schmitt, for the purpose of providing authentication credentials for the compute resource to connect to the system state. (see paragraph 0150 of Schmitt).

As to claim 15, Schmitt discloses the method of wherein the request includes software product customization information that identifies one or more configuration options for the software product, and further comprising installing, by the bare metal installer, software product configuration information that identifies the one or more configuration options for the software product (pars. 0122-0123, The controller 200 also comprises a library of templates 230 which may include bare metal and/or service templates. These templates may include, but not be limited to, e-mail, file storage, voice over IP, software accounting, software XMPP, wiki, version control, account authentication management and third party applications that may be configurable by the User Interface. A template 230 can have an association with a resource, application, or service; and it can serve as the recipe that defines how such a resource, application, or service is to be integrated into the system. As such, a template may comprise an established set of information that is used to create, configure, and/or deploy, a resource, or an application or service loaded on a resource. Such information may include but is not limited to: Kernels, initrd files, filesystems or filesystem images, files, configuration files, configuration file templates, information used to determine appropriate setups for different hardware and/or compute backends, and/or other available options for configuring the resources to power the application and operating system images that allow and/or facilitate the creation, booting or running of an application. ).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dawson to include software product customization information that identifies one or more configuration options for the software product, as disclosed by Schmitt, for the purpose of maintenance of IT systems are related to software failures due to change management or control where configuration. (see paragraph 0086 of Schmitt).

As to Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Dawson et al (US 2008/0127172 A1) in view of Levijarvi et al (US 2013/0205292 A1) and further in view of Schmitt et al. (US 2019/0334909 A1) and further in view of Hoy et al. (US 2015/0186124 A1).

As to claim 19, Dawson and Levijarvi does not explicitly disclose an allocation configuration identifier that identifies an allocation configuration that identifies the subset of computing devices present, on a display device, a user interface that depicts a plurality of software product names and receive, via input provided to the user interface, the request, the request including a selected software product name that identifies the software product.

However, Schimitt discloses the computing device wherein the processor device is further to: 
an allocation configuration identifier that identifies an allocation configuration that identifies the subset of computing devices (pars. 0179-0180, the controller logic 205 looks through the system's out of band management connections and uses the out of band management connection 260 to recognize and identify the type of resource 310 that is being added and its configurations. For example, the controller logic can see the BIOS or other information (such as serial number information) for the resource as a reference for getting the type and configuration information. At step 300.4, the controller uses global system rules to determine if the particular resource 310 should be added automatically. If not, the controller will wait until its use is authorized (step 300.5). For example, a user may respond to a query that it does not want to use the particular resource 310 or it may automatically be put on hold until it is to be used at step 300.4. If step 300.4 determines that the resource 310 should be added automatically, then the controller will use its rules for automatic set up (step 300.6) and proceed to step 300.7).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dawson to include an allocation configuration identifier that identifies an allocation configuration that identifies the subset of computing devices, as disclosed by Schmitt, for the purpose of maintenance of IT systems are related to software failures due to change management or control where configuration. (see paragraph 0086 of Schmitt).

Further, Hoy discloses present, on a display device, a user interface that depicts a plurality of software product names (par. 0017 and 0021, Table 1 shows settings in each of the template (response) files using the Cygwin installer as an example. The plus sign before the name of a software option indicates that the option should be installed; a minus sign indicates that the option should be removed or not installed. …  Thus, continuing with this example, X11, Gnome.RTM., Python.RTM., Graphics, Base, Libs, Net, Text, and Accessibility components or packages (i.e., downloadable software tools) would be installed. The components not installed, or removed if installed, are KDE, interpreters, and Devel. Other embodiments could include selection based on other weighting criteria, e.g., selection could be based on having a total weight that exceeds a certain value. Table 3 lists the packages selected and the packages deleted based on weighted value); and 
30receive, via input provided to the user interface, the request, the request including a selected software product name that identifies the software product20201329US (par. 0013, A complex installation package could have thousands of installation options. For example, the Cygwin installer ("Cygwin Setup") will provide the user with a large list of optional software packages, with reasonable defaults selected. As indicated on the Cygwin project website. Cygwin is an open source collection of tools that provide a Linux look and feel environment for Windows.RTM. platforms. The user can pick and choose the packages that he wants to install and update them individually. The embodiments disclosed herein are applicable to any complex, software installation package, but the open source Cygwin software is used to illustrate the principles. FIG. 1 illustrates a graphical user interface (GUI) that enables the user to select packages to install using the Cygwin installer);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dawson to include display device, a user interface software product names and receive, via input provided to the user interface, the request, the request including a selected software product name that identifies the software product, as disclosed by Hoy, for the purpose of installation and configuration of selectable components of a software product and an installation user interface allows a user to identify and select a plurality of install and configuration templates from multiple sources for recommended installation of selectable software components. (see abstract of Hoy).

Conclusion
THIS ACTION IS MADE FINAL REJECTION:  Applicant's arguments have been fully considered but they are not persuasive because of above reason. The examiner respectfully traverses applicant’s arguments and made this action Final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199